


110 HR 5814 IH: Free Speech Protection Act of

U.S. House of Representatives
2008-04-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		2d Session
		H. R. 5814
		IN THE HOUSE OF REPRESENTATIVES
		
			April 16, 2008
			Mr. King of New York
			 introduced the following bill; which was referred to the
			 Committee on the
			 Judiciary
		
		A BILL
		To create a Federal cause of action to determine whether
		  defamation exists under United States law in cases in which defamation actions
		  have been brought in foreign courts against United States persons on the basis
		  of publications or speech in the United States.
	
	
		1.Short titleThis Act may be cited as the
			 Free Speech Protection Act of
			 2008.
		2.FindingsThe Congress finds the following:
			(1)The freedom of speech and the press is
			 enshrined in the First Amendment to the United States Constitution.
			(2)Free speech, the
			 free exchange of information, and the free expression of ideas and opinions are
			 essential to the functioning of representative democracy in the United
			 States.
			(3)The free
			 expression and publication by journalists, academics, commentators, experts,
			 and others of the information they uncover and develop through research and
			 study is essential to the formation of sound public policy and thus to the
			 security of Americans.
			(4)The First
			 Amendment jurisprudence of the Supreme Court, articulated in such precedents as
			 New York Times v. Sullivan, 376 U.S. 254 (1964), and its progeny, reflects the
			 fundamental value that Americans place on promoting the free exchange of ideas
			 and information, requiring in cases involving public figures a demonstration of
			 actual malice—that is, that allegedly defamatory, libelous, or slanderous
			 statements about public figures are not merely false but made with knowledge of
			 that falsity or with reckless disregard of their truth or falsity.
			(5)Some persons are obstructing the free
			 expression rights of Americans, and the vital interest of the American people
			 in receiving information on matters of public importance, by first seeking out
			 foreign jurisdictions that do not provide the full extent of free-speech
			 protection that is fundamental in the United States and then suing Americans in
			 such jurisdictions in defamation actions based on speech uttered or published
			 in the United States—speech that is fully protected under First Amendment
			 jurisprudence in the United States and the laws of the several States and the
			 District of Columbia.
			(6)Some of these actions are intended not only
			 to suppress the free speech rights of journalists, academics, commentators,
			 experts, and other individuals but to intimidate publishers and other
			 organizations that might otherwise disseminate or support the work of those
			 individuals with the threat of prohibitive foreign lawsuits, litigation
			 expenses, and judgments that provide for money damages and other
			 speech-suppressing relief.
			(7)The governments
			 and courts of some foreign countries have failed to curtail this practice,
			 permitting lawsuits filed by persons who are often not citizens of those
			 countries, under circumstances where there is often little or no basis for
			 jurisdiction over the Americans against whom such suits are brought.
			(8)Some of the plaintiffs bringing such suits
			 are intentionally and strategically refraining from filing their suits in the
			 United States, even though the speech at issue was published in the United
			 States, in order to avoid the Supreme Court’s First Amendment jurisprudence and
			 frustrate the protections it affords Americans.
			(9)The Americans
			 against whom such suits are brought must consequently endure the prohibitive
			 expense, inconvenience, and anxiety attendant to being sued in foreign courts
			 for conduct that is protected by the First Amendment, or decline to answer such
			 suits and risk the entry of costly default judgments that may be executed in
			 countries other than the United States where those individuals travel or own
			 property.
			(10)Journalists,
			 academics, commentators, experts, and others subjected to such suits are
			 suffering concrete and profound financial and professional damage for engaging
			 in conduct that is protected under the United States Constitution and essential
			 to informing the American people, their representatives, and other
			 policy-makers.
			(11)In turn, the American people are suffering
			 concrete and profound harm because they, their representatives, and other
			 government policymakers rely on the free expression of information, ideas, and
			 opinions developed by responsible journalists, academics, commentators,
			 experts, and others for the formulation of sound public policy, including
			 national security policy.
			(12)The United States
			 respects the sovereign right of other countries to enact their own laws
			 regarding speech, and seeks only to protect the First Amendment rights of
			 Americans in connection with speech that occurs, in whole or in part, in the
			 United States.
			3.Federal cause of
			 action
			(a)Cause of
			 actionAny United States
			 person against whom a lawsuit is brought in a foreign country for defamation on
			 the basis of the content of any writing, utterance, or other speech by that
			 person that has been published, uttered, or otherwise disseminated in the
			 United States may bring an action in a United States district court specified
			 in subsection (f) against any person who, or entity which, brought the foreign
			 suit if the writing, utterance, or other speech at issue in the foreign lawsuit
			 does not constitute defamation under United States law.
			(b)JurisdictionIt shall be sufficient to establish
			 jurisdiction over the person or entity bringing a foreign lawsuit described in
			 subsection (a) that such person or entity has filed the lawsuit against a
			 United States person, or that such United States person has assets in the
			 United States against which the claimant in the foreign action could execute if
			 a judgment in the foreign lawsuit were awarded.
			(c)Remedies
				(1)Order to bar
			 enforcement and other injunctive reliefIf the cause of action
			 set forth in subsection (a) is established, the district court shall order that
			 any foreign judgment in the foreign lawsuit in question may not be enforced in
			 the United States, including by any Federal, State, or local court, and may
			 order such other injunctive relief that the court considers appropriate to
			 protect the right to free speech under the First Amendment to the United States
			 Constitution.
				(2)DamagesIn
			 addition to the remedy under paragraph (1), damages may be awarded to the
			 United States person bringing the action under subsection (a), based on the
			 following:
					(A)The amount of the
			 foreign judgment.
					(B)The costs,
			 including all legal fees, attributable to the foreign lawsuit that have been
			 borne by the United States person.
					(C)The harm caused to
			 the United States person due to decreased opportunities to publish, conduct
			 research, or generate funding.
					(d)Treble
			 damagesIf, in an action
			 brought under subsection (a), the factfinder determines by a preponderance of
			 the evidence that the person or entity bringing the foreign lawsuit at issue
			 intentionally engaged in a scheme to suppress First Amendment rights by
			 discouraging publishers or other media not to publish, or discouraging
			 employers, contractors, donors, sponsors, or similar financial supporters not
			 to employ, retain, or support, the research, writing, or other speech of a
			 journalist, academic, commentator, expert, or other individual, the factfinder
			 may award treble damages.
			(e)Expedited
			 discoveryUpon the filing of
			 an action under subsection (a), the court may order expedited discovery if the
			 court determines, based on the allegations in the complaint, that the speech at
			 issue in the foreign defamation action is protected by the First Amendment to
			 the United States Constitution.
			(f)VenueAn action under subsection (a) may be
			 brought by a United States person only in a United States district court in
			 which the United States person is domiciled, does business, or owns real
			 property that could be executed against in satisfaction of a judgment in the
			 foreign defamation lawsuit giving rise to the action.
			(g)Timing of
			 action; statute of limitations
				(1)TimingAn
			 action under subsection (a) may be commenced after the filing of the defamation
			 lawsuit in a foreign country on which the action is based.
				(2)Statute of
			 limitationsFor purposes of
			 section 1658(a) of title 28, United States Code, the cause of action under
			 subsection (a) accrues on the date on which the defamation lawsuit in a foreign
			 country on which the cause of action is based is filed.
				4.ApplicabilityThis Act applies with respect to any foreign
			 lawsuit that is described in section 3(a) and is brought in the foreign country
			 concerned before, on, or after the date of the enactment of this Act.
		5.ConstructionNothing in this Act limits the right of
			 foreign litigants who bring good faith defamation actions to prevail against
			 journalists, academics, commentators, and others who have failed to adhere to
			 standards of professionalism by publishing false information maliciously or
			 recklessly.
		6.DefinitionsIn this Act:
			(1)DefamationThe
			 term “defamation” means any action for defamation, libel, slander, or similar
			 claim alleging that forms of speech are false or have caused damage to
			 reputation.
			(2)Foreign
			 countryThe term “foreign country” means any country other than
			 the United States.
			(3)Foreign
			 judgmentThe term “foreign
			 judgment” means any judgment of a foreign country, including the court system
			 of a foreign country, that grants or denies any form of relief, including
			 injunctive relief and monetary damages, in a defamation action.
			(4)United
			 StatesThe term United
			 States means the several States, the District of Columbia, and any
			 commonwealth, territory, or possession of the United States.
			(5)United States
			 personThe term “United
			 States person” includes a United States citizen, an alien lawfully admitted for
			 permanent residence to the United States, and a business entity lawfully doing
			 business in the United States.
			
